DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 2, line 2 after “comprising”, -- : -- was entered.  

Allowable Subject Matter
Claims 1-4, 6-7, 9-13 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a method for producing a laminated glass pane that comprises a first pane, a first laminating film, a polymer film, a second laminating film, and a second pane, in said order, wherein the polymer film is bonded to the first and second laminating films, wherein the starting material for the first and the second laminating film is in each case a laminating film in roll form, the method comprising, before being used 
None of the prior art teaches or discloses performing a pretreatment of the laminating film by passing it through a furnace wherein a percentage difference in speeds of the pair of rollers before the heat treatment and after the heat treatment is selected to correspond to a percentage shrinkage of the laminating film due to the heat treatment such that the film is passed through the furnace without tension.  The closest prior art of Costa (US 6261398) as modified by Van De Velde Keyser (US 20030030164) and Takashige (US 5158637) discloses a method of relaxing the interlayer film by heating said film in a furnace and then relaxing the material on an air cushion table and subsequently cooling the film prior to lamination to a glass pane, but fails to specifically teach or disclose the recited steps of relaxing the film by passing it through the furnace while operating the upstream and downstream rollers speed according to a percentage shrinkage of the film as currently claimed.     
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745